UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------- X
                                                          :
                                                                                     5/30/2019
GEOVANNY MARRERO SANTANA,                                 :
                                                          :
                                         Plaintiff,       :
                                                          :
                      - against -                         :   17-CV-2648 (VSB) (BCM)
                                                          :
COMMISSIONER OF SOCIAL SECURITY, :                                      ORDER
                                                          :
                                         Defendant. :
                                                          :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        Plaintiff Geovanny Marrero Santana brings this action pursuant to § 205(g) of the Social

Security Act, 42 U.S.C. § 405(g), seeking judicial review of a final determination of the

Commissioner of Social Security (the “Commissioner”) denying his application for Disability

Insurance Benefits and Supplemental Security Income. (Doc. 1.) On January 26, 2018, Plaintiff

moved for judgment on the pleadings pursuant to Rule 12(c) of the Federal Rules of Civil

Procedure, seeking an order reversing the Commissioner’s determination and remanding for

further proceedings. (Doc. 24.) On March 15, 2018, Defendant cross-moved for judgment on

the pleadings, seeking affirmance of its final decision. (Doc. 28.) I referred this case to

Magistrate Judge Barbara C. Moses on September 13, 2017 for a report and recommendation on

the cross-motions. (Doc. 14.) Magistrate Judge Moses issued her Report and Recommendation

on January 17, 2019 (the “Report and Recommendation” or “Report”). (Doc. 34.) Neither party

filed an objection to the Report.

        Before me is Judge Moses’s unchallenged Report and Recommendation, which

recommends that the case be remanded for further analysis. Judge Moses’s Report is thorough
and detailed, and I accept its findings and recommendations, and direct that this case be

remanded consistent with the findings in the Report and Recommendation.

       In reviewing a magistrate judge’s report and recommendation, a district court “may

accept, reject, or modify, in whole or in part, the findings or recommendations made by the

magistrate judge.” 28 U.S.C. § 636(b)(1). Parties may raise specific, written objections to the

report and recommendation within 14 days of being served with a copy of the report. Id.; see

also Fed. R. Civ. P. 72(b)(2). When a party submits a timely objection, a district court reviews

de novo the parts of the report and recommendation to which the party objected. 28 U.S.C.

§ 636(b)(1); see also Fed. R. Civ. P. 72(b)(3). When neither party submits an objection to a

report and recommendation, or any portion thereof, a district court reviews the report and

recommendation for clear error. Lewis v. Zon, 573 F. Supp. 2d 804, 811 (S.D.N.Y. 2008); Wilds

v. United Parcel Serv., Inc., 262 F. Supp. 2d 163, 169 (S.D.N.Y. 2003); Nelson v. Smith, 618 F.

Supp. 1186, 1189 (S.D.N.Y. 1985).

       Here, although the Report and Recommendation explicitly provided that “[t]he parties

shall have 14 days from this date to file written objections,” (Doc. 34 at 28), neither party filed

an objection. I therefore reviewed Judge Moses’s thorough and well-reasoned Report and

Recommendation for clear error and, after careful review, found none. Accordingly, I adopt the

Report and Recommendation in its entirety. Plaintiff’s motion for judgment on the pleadings,

(Doc. 24), is granted, Defendant’s cross-motion for judgment on the pleadings, (Doc. 28), is

denied, and this case is remanded for further proceedings consistent with the Report and

Recommendation.




                                                  2
       The Clerk’s Office is respectfully directed to terminate the motions at Docs. 24 and 28,

and enter judgment accordingly and close the case.

SO ORDERED.

Dated: May 30, 2019
       New York, New York

                                                     ______________________
                                                     Vernon S. Broderick
                                                     United States District Judge




                                               3
